La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Luego de haber analizado las distintas mociones presen-tadas por los demandados, entendemos que procede denegarlas.
Primero que todo, quisiéramos recalcar que estamos ante un caso que nos fue certificado desde el Tribunal de Primera Instancia y en el cual, por ende, actuamos en primera instancia. La acción versa sobre una petición de *53injunction preliminar y permanente. Este Tribunal todo lo que hizo fue emitir un injunction preliminar que, por su propia naturaleza, es de duración limitada; sólo permane-cerá en vigor hasta que el foro de instancia decida si pro-cede o no dictar el permanente. También por su naturaleza el injunction permanente prohibitivo que podría emitir el foro de instancia sólo tendría efecto sobre las actuaciones futuras del Estado Libre Asociado y sus funcionarios, los actuales y sus sucesores, en cuanto éstas sean incompatibles con las normas constitucionales aplicadas en este caso.(1)
Resulta obvio, pues, que la preocupación, tanto de los demandados como de los Jueces Asociados Señores Rebollo López y Corrada Del Río, versa sobre la aplicación de nues-tros pronunciamientos constitucionales a los hechos de este caso en lo que respecta a la posible concesión de reme-dios accesorios por el foro de instancia. Los demandados no cuestionan el injunction preliminar en sí ni la posible con-cesión de un injunction permanente por el foro de instancia.
Todo lo que este Tribunal ha resuelto hasta estos mo-mentos es que en cuanto al injunction preliminar se le apli-cará la norma constitucional según la hemos interpretado. También deberá aplicarse esta norma en el foro de instan-cia al determinar si procede o no dictar el injunction permanente. Si dijéramos que esta norma constitucional sobre el uso de fondos públicos no aplica a este caso, una petición de injunction preliminar y permanente, tendría-*54mos necesariamente que desestimar la acción, pues tanto el injunction preliminar como el permanente carecerían de apoyo legal. Esto sería un contrasentido en cuanto a la posición adoptada por la mayoría de este Tribunal.
En cuanto a los remedios accesorios en sí, su proceden-cia aún no ha sido determinada. Tampoco se ha pasado juicio, ni por el tribunal de instancia ni por los foros ape-lativos, sobre la forma y manera en que aplicará la norma constitucional sobre el uso de fondos públicos a estos reme-dios, si es que éstos proceden. Cualquier determinación en estos momentos sobre estos remedios sería prematura.
El estado procesal reseñado impide que nos ex-presemos en este momento sobre los planteamientos de prospectividad, en consideración a los principios básicos de justiciabilidad. Como se sabe, la doctrina de opinión consultiva es fuente de la restricción de la expresión judicial que se autoimponen los tribunales, de suerte que no emitan “decisiones en el vacío, en el abstracto o bajo hipótesis de índole especulativa”. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 721 (1980). La función de los tribunales no es actuar como asesores o consejeros, sino adjudicar controversias reales que legítimamente se le presenten. Ya hemos señalado que “cuando la controversia planteada en un caso no está completa o lista para su adjudicación, la opinión que emita este Tribunal es de naturaleza consultiva y es deber del Tribunal, dependiendo de las circunstancias del caso, desestimar el recurso desde su [origen] o desestimar la revisión sin considerar los méritos de los planteamientos”. Noriega v. Hernández Colón, 135 D.P.R. 406, 442 (1994).
Los aspectos procesales que hemos señalado en relación con este caso hacen que en este momento no exista una controversia real que este Tribunal pueda adjudicar. Cual-quier expresión sobre los planteamientos de prospectividad esgrimidos iría dirigida contra remedios accesorios cuya *55procedencia aún no ha sido adjudicada. Sería, pues, mera-mente consultiva y, en consecuencia, improcedente.
Por lo tanto, este Tribunal no se encuentra ante un de-ber ministerial de resolver los planteamientos de prospec-tividad esgrimidos; se confronta con una petición prema-tura de un remedio que, correctamente, procede a denegar.
Por todo lo antes expuesto, se dictará sentencia dene-gando todas las mociones de reconsideración y disponiendo que los demandados deberán atenerse a lo resuelto.
El Juez Asociado Señor Negrón García emitió una opi-nión concurrente y disidente. El Juez Asociado Señor Re-bollo López emitió una opinión disidente. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Rebollo López.

 Cabe resaltar que mediante la orden que emitiera este Tribunal, se prohíbe a todos los funcionarios públicos, y a sus sucesores, incurrir en conducta violatoria de las normas constitucionales aplicadas. Este hecho permite que se rebase cualquier argumento de academicidad en cuanto a la orden emitida por este Tribunal, o que pueda emitir el tribunal de instancia, a la luz de la veda publicitaria que impone la Ley Electoral de Puerto Rico en su Art. 8.001 (16 L.P.R.A. see. 3351) durante el año en curso. Tanto la norma aplicada como el posible injunction permanente que pueda dictar el foro de instancia sobrepasan las limitaciones de tiempo, por lo que la citada, prohibición expresa que impone la Ley Electoral de Puerto Rico no vuelve académico el remedio.